 

EXHIBIT 10.10

 

AMENDMENT TO THE RESEARCH AGREEMENT BETWEEN IASO BIOMED US INC., AND THE
RESEARCH INSTITUTE OF THE MCGILL UNIVERSITY HEALTH CENTRE

 

This Amendment Number Two (this “Amendment”) to the Research Agreement between
IASO Biomed, Inc. and the Research Institute of the McGill University Health
Centre, effective January 8, 2016

 

IS ENTERED INTO BY AND AMONG:

 

The Research Institute of the McGill University Health Centre, a legal person
duly constituted having a place of business at 2155 Guy Street, Suite 500,
Montreal, Quebec, H3H 2R9, Canada, represented by Cinzia Raponi CPA, CMA,
Director, Administration, duly authorized for the purposes hereof as she so
declares;

 

(hereinafter referred to as “Institute”)

 

and

 

IASO Biomed US Inc., with a place of business located at 7315 East Peakview
Avenue, Centennial, Colorado 80111 (“hereinafter referred to as IASO Biomed US
Inc”)

 

PREAMBLE

 

WHEREAS Research Program is subject in the Research Agreement executed between
IASO Biomed US Inc., and the Institute, effective as of January 8, 2016 (the
“Research Agreement”); and as further amended through a written amendment
agreement effective as of March 24, 2017 (“Amendment One”); and

 

WHEREAS Research Program has been completed as determined by receipt by IASO
Biomed US Inc., of the Final Report pursuant to Paragraph 4.2 in the Research
Agreement; and

 

WHEREAS IASO Biomed, Inc., has provided support in the form of a Two Hundred and
Sixty Thousand US Dollar (US$260,000.00) investment for the Research Program
(capitalized terms used herein, but not defined, shall have the meaning ascribed
to them in the Research Agreement) pursuant to which the researcher affiliated
with the “Institute” has conducted a series of research activities; and

 

WHEREAS the funding of the Research Program is subject to certain terms and
conditions set forth in the Research Agreement; and

 

  

   

 

WHEREAS Institute and IASO Biomed US Inc. agree that the Research Program shall
continue in accordance with Exhibit A, incorporated in the Research Agreement;
and

 

WHEREAS IASO Biomed US Inc. has agreed to provide additional funding for the
Research Program as further detailed in Section 2 below; and

 

WHEREAS the Parties wish to amend the Research Agreement to reflect this
Additional Funding

 

NOW, THEREFORE, in consideration of mutual promises, and subject to the terms
and conditions herein contained, the Parties hereby agree as follows:

 

1. DEFINITIONS

 

In this Amendment, if not otherwise defined, the capitalized words and phrases
shall have the meaning ascribed to them in the Research Agreement.

 

2. ADDITIONAL FUNDING

 

2.1. Section 3.1, of the Research Agreement and Section 2.2 of Amendment One
shall apply for the term of this Amendment, with an additional budget of One
Hundred Thousand US Dollars (US$100,000.00) (“Additional Funding”).     2.2. The
Additional Funding amount has been or will be paid as set forth below:

 

  (a) Sixty Five Thousand US Dollars (US$65,000.00) (inclusive of 30%
institutional overhead), of the Additional Funding amount has been paid
following IASO Biomed US Inc.’s receipt of invoice #18309 from Institute;      
  (b) Thirty Five Thousand US Dollars (US$35,000.00) (inclusive of 30%
institutional overhead), of the Additional Funding amount will be payable by
IASO Biomed US Inc. as soon as is practicable following execution of this
Agreement and upon IASO Biomed US Inc.’s receipt of an invoice by the Institute.

 

3. GENERAL

 

3.1 No Other Modification. Unless modified by this Amendment, the remainder of
the Research Agreement remains unchanged;

 

 Page 2 of 4 

   

 

3.2 Governing Law. Any disputes or claims arising under this Amendment shall be
governed by the laws of the Province of Quebec and the laws of Canada applicable
therein, without regard to conflicts of laws principles. The Parties hereby
acknowledge that the Courts of the Province of Quebec, Canada, shall have
exclusive and preferential jurisdiction to entertain any complaint, demand,
claim or cause of action whatsoever arising out of this Agreement. The Parties
hereby agree that if either of them commences any such legal proceedings, they
will only be commenced in the Courts of the Province of Quebec, Canada, and
hereby irrevocably submit to the exclusive jurisdiction of said Courts.     3.3
Notices. All written communications including any notice, payment or report,
required or permitted under this Amendment, shall be deemed to have been
sufficiently given if mailed by prepaid, first-class mail to the following
addresses or such other persons or addresses as shall hereafter be furnished by
written notice to the other parties:

 

If to Institute:

 

The Research Institute of the McGill University Health Centre

2155 Guy Street, 5th Floor

Montreal QC H3H 2R9, Canada

Attention: Ms. Cinzia Raponi, CPA, CMA

Director, Administration

 

If to IASO Biomed US Inc:

 

7315 East Peakview Avenue,

Centennial,

Colorado 80111, USA

Attention: Mr. Richard Schell

 

3.4 Integration Clause. This Amendment and the Research Agreement represents and
embodies all the agreements and negotiations between the parties hereto and no
verbal agreements or correspondence prior to the date of execution of this
Amendment shall be held to vary the provisions hereon.     3.5 Modifications and
Changes. This Amendment and the research contemplated hereunder may not be
amended, modified or extended unless by the mutual written consent of the
parties hereto. Such consent shall be in writing and shall be executed by the
parties prior to the time such amendment, modification or extension shall take
effect.     3.6 Language. The Parties hereto agree that this document be drawn
up in English. Les Parties aux présentes conviennent que ce document soit rédigé
en anglais.

 

Signature page follows

 

 Page 3 of 4 

   

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorised representatives.

 

IASO BIOMED US INC.

  THE RESEARCH INSTITUTE OF THE McGill University Health CENTRE       By: /s/
Richard M. Schell   By:

/s/ Cinzia Raponi

Name:

Richard M. Schell   Name:

Cinzia Raponi, CPA, CMA

Title:

Chief Executive Officer

  Title:

Director, Administration

Date: December 20, 2018   Date: January 8, 2019

 



 Page 4 of 4 

   

 

